Citation Nr: 1620998	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  14-37 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1.  Entitlement to a disability rating in excess of 50 percent for generalized anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to December 1953.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge in July 2015.  A transcript of the hearing is in the Veteran's file. 

In August 2015, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The U.S. Court of Appeals for Veterans Claims has held that TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the question of entitlement to a TDIU has been raised by the evidence of record.

Next, in a November 2010 Board decision, entitlement to an earlier effective date for the award of service connection for generalized anxiety disorder based on clear and unmistakable error of an RO rating decision was denied.  Subsequently, the Veteran appealed the decision to the Court of Appeals for Veterans Claims (the Court), and the Court affirmed the Board's decision.  The Veteran then appealed that decision to the Court of Appeals for the Federal Circuit (the Federal Circuit).  In March 2013, the Federal Circuit dismissed the appeal. 

In a September 2015 statement, the Veteran again raised the issue of an earlier effective date for a grant of service connection for his generalized anxiety disorder based on clear and unmistakable error of an RO rating decision.  The issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the evidence of record raises a claim of entitlement to TDIU.  An October 2013 correspondence from Dr. S.K. reflects that that due to the Veteran's anxiety disorder, he cannot handle workplace stress and has an inability to maintain a job for any length of time.  

After a careful review of the record, the Board notes that the RO has not developed or adjudicated the matter of whether the Veteran is entitled to a TDIU rating.  Under Rice, the Board must remand for such action.  38 C.F.R. § 4.16.

The Board observes that the Veteran currently does not meet the percentage requirements for a TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, a TDIU may also be granted on an extraschedular basis.  See 38 C.F.R. § 4.16(b).

Any development of the TDIU issue may have an impact on the complete picture of the increased rating claim for the Veteran's service-connected generalized anxiety disorder which is on appeal, and its effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue will also be remanded.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU under 38 C.F.R. § 3.159(c)(4), and afford him opportunity to respond.  Allow an appropriate amount of time for response and associate the notification with the claims file.  Concurrent with the above, the AOJ should ask the Veteran to clarify his employment history, indicating the reason(s) his employment ended.  If the Veteran identifies any specific pertinent employment records, the AOJ should assist him in obtaining such evidence.

2.  Finally, readjudicate the issues remaining on appeal, including the claim for TDIU.  In so doing, determine whether a TDIU may be granted, to include, if warranted, referral of the matter of whether a TDIU should be awarded on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), to the Director of the Compensation and Pension Service.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

